Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Holman on 2/3/2022.
The application has been amended as follows: 
In Claim 1, line 6: REPLACE “means configured to dragging” WITH --means configured to drag –
In Claim 3, line 1: REPLACE “wherein” WITH –further comprising –
In Claim 4, line 2-4: REPLACE “a first position, wherein said means adapted to insert material inside the pillowcase operate, to a second position at a distance from a first and second bobbins greater than the first position and vice versa” WITH – a first position to a second position, where the press is at a longer distance from the first bobbin and from the second bobbin in position B than in position A–
In Claim 9, line 1: REPLACE “wherein” WITH –further comprising –
In Claim 10, line 1: REPLACE “wherein” WITH –further comprising –
In Claim 12, line 1: REPLACE “wherein” WITH –further comprising –
Claim 15, line 2: REPLACE “means configured to dragging” WITH --means configured to drag –
In Claim 16, line 1: REPLACE “wherein” WITH –further comprising –
In Claim 17, line 1: REPLACE “wherein” WITH –further comprising –
In Claim 17, line 4: REPLACE “movement means of two plates which are configured” WITH – and movement means configured –
In Claim 18, line 3: REPLACE “and to kept it” WITH – and to keep it –
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims recite the following elements which are being interpreted as invoking 112(f):
-Claim 1, line 4: “means configured to place the first fabric on the second fabric” which is described in the specification to be idler rollers or other rollers (para. 40-41)
-Claim 1, line 6: “means configured to drag the first and second fabrics” which is described in the specification to be track unit (para. 50)
-Claim 1, line 14: “means adapted to insert material inside the pillowcase” which is described in the specification to be a fan (para. 42)
-Claim 1, line 15: “means for cutting” which is described in the specification to be a normally fixed roller (para. 53)
-Claim 3, line 2: “movement means” which is described in the specification to be an electric motor (para. 44)
-Claim 12, line 2: “means configured to weigh” which is described in the specification to be a scale (para. 42)
-Claim 16, line 3: “means adapted to provide a label” which is described in the specification to be a bobbin (para. 56)

-Claim 16, line 5: “means configured to fold the label” which is described in the specification to be a U-shaped sheet preferably arranged so as to form a given angle .alpha. with respect to a longitudinal axis, and comprises a smaller lower part and a larger upper part (para. 58-59)
-Claim 17, line 2: “distribution means” which is described in the specification to be an upper plate and a lower plate (para. 82-83)
-Claim 17, line 4: “movement means” which is described in the specification to be pneumatic cylinders (para. 83)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best art of record, Jan (PGPub 2016/0214785), discloses an apparatus for manufacturing pillows, comprising: at least one first bobbin 24 of a first fabric 22 and a second bobbin 30 of a second fabric 28, means 40/42 configured to place the first fabric on the second fabric along their advancement path, means configured to drag the first and the second fabrics (para. 16), welding devices configured to weld the side edges of the first and the second fabrics (para. 20-21), means for cutting the fabric already welded by the transverse welding device to separate the pillow that has been manufactured from the initial part of the successive pillow (para. 18-19). Jan does not disclose a press for pressing transversally to the advancement direction of the fabrics the first fabric onto the second fabric when the length of the pillow reaches the desired length, means adapted to insert material inside the pillowcase. The prior art of record does not disclose nor render obvious these limitations in combination with the other claimed limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Ryan J. Walters/Primary Examiner, Art Unit 3726